
	
		III
		112th CONGRESS
		1st Session
		S. RES. 102
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. McCain submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling for a no-fly zone and the
		  recognition of the Transitional National Council in Libya.
	
	
		Whereas peaceful demonstrations, inspired by similar
			 peaceful demonstrations in Tunisia, Egypt, and elsewhere in the Middle East,
			 began in Libya with calls for greater political reform, opportunity, justice,
			 and the rule of law and quickly spread to cities around the country.
		Whereas Muammar Qaddafi, his sons, and forces loyal to
			 them have responded to the peaceful demonstrations by authorizing and
			 initiating violence against civilian non-combatants in Libya, including the use
			 of airpower, foreign mercenaries, helicopters, mortar and artillery fire, naval
			 assets, snipers, and soldiers;
		Whereas, in response to Qaddafi’s assault on the people of
			 Libya, the imposition of a no-fly zone in Libya was called for
			 by the Gulf Cooperation Council on March 7, 2011; by the head of the
			 Organization of the Islamic Conference on March 8, 2011; and by the Arab League
			 on March 12, 2011;
		Whereas the Governments of France and the United Kingdom
			 have drafted a United Nations Security Council Resolution to mandate the
			 imposition of a no-fly zone in Libya;
		Whereas the Libyan Transitional National Council was
			 formed in Benghazi, with representation of Libyan leaders from across the
			 country;
		Whereas, on March 10, 2011, the Government of France
			 recognized the Libyan Transitional National Council, based in Benghazi, as the
			 sole legitimate government of Libya and has announced its intention to send an
			 ambassador there;
		Whereas, despite initial gains, the opposition has been
			 losing ground against Qaddafi’s forces, which are currently advancing against
			 the opposition stronghold of Benghazi;
		Whereas, on March 3, 2011, President Barack Obama said,
			 “Let me just be very unambiguous about this. Colonel Qaddafi needs to step down
			 from power and leave”; and
		Whereas, on March 10, 2011, the Director of National
			 Intelligence testified before Congress that, because of Qaddafi’s superior
			 military resources, including airpower, and in the absence of outside
			 assistance to the opposition, I think [over] the long term that the
			 [Qaddafi] regime will prevail.: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 bravery of the Libyan people, who are fighting to secure their universal rights
			 against the violent dictatorship of Muammar Qaddafi;
			(2)condemns Muammar
			 Qaddafi, and the forces loyal to him, for using overwhelming and indiscriminate
			 violence, including the use of airpower and foreign mercenaries, against
			 peaceful demonstrators and civilians, which has resulted in gross human rights
			 abuses, grave loss of innocent life, and potentially crimes against
			 humanity;
			(3)strongly welcomes
			 the calls for imposing a no-fly zone in Libya made by the Arab
			 League, the Gulf Cooperation Council, and the Organization of the Islamic
			 Conference;
			(4)reiterates that
			 it is the policy of the United States, as stated by President Obama, that
			 Colonel Qaddafi must step down and leave power; and
			(5)calls on the
			 President—
				(A)to recognize the
			 Libyan Transitional National Council, based in Benghazi but representative of
			 Libyan communities across the country, as the sole legitimate governing
			 authority in Libya;
				(B)to take immediate
			 steps to implement a no-fly zone in Libya with international
			 support; and
				(C)to develop and
			 implement a comprehensive strategy to achieve the stated United States policy
			 objective of Qaddafi leaving power.
				
